internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-101762-00 date date distributing controlled state x business a a b c d a b c plr-101762-00 dear we reply to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction additional information was received in subsequent submissions the information submitted for consideration is substantially as set forth below distributing is a state x corporation engaged in business a distributing has outstanding a shares of voting common_stock that are owned in equal parts by four siblings shareholders a b c and d controlled will be a state x corporation formed to effectuate the proposed transaction controlled will have issued and outstanding b shares of voting common_stock all of which initially will be held by distributing financial information has been received which indicates that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years because of management disagreements between d and the other sibling shareholders the shareholders have decided to divide d’s share of distributing’s business_assets and allow her to go her separate way accordingly distributing proposes the following transaction i distributing will transfer to the newly-formed controlled approximately c percent of its business_assets plus cash in exchange distributing will receive all of the issued and outstanding shares of controlled voting common_stock controlled will neither assume any liabilities nor receive any assets subject_to liabilities from distributing ii thereafter distributing will distribute all of the shares of controlled stock to d in exchange for all of her shares of distributing stock the taxpayer has made the following representations in connection with the proposed transaction a b the fair_market_value of the stock of controlled received by d described in step ii above will approximately equal the fair_market_value of the distributing stock surrendered by d in the exchange no part of the consideration to be distributed by distributing will be received by any person as a creditor employee or in any capacity other than as a shareholder of the corporation plr-101762-00 c d e f g h i j k the five years of financial information submitted on behalf of distributing represents distributing’s present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled each will continue independently and with their separate employees the active_conduct of the business previously conducted solely by distributing the distribution of the stock of controlled is carried out for the following corporate business_purpose management disagreements and irreconcilable differences between shareholders which have an adverse effect on the operations of distributing the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled subsequent to the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed distribution there are no planned continuing transactions between distributing and controlled however payments made in connection with all continuing transactions if any between distributing and controlled will be at fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l neither distributing nor controlled is an investment_company as defined in sec_368 and iv of the internal_revenue_code plr-101762-00 m distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by either distributing or controlled to make an s_corporation_election pursuant to sec_1362 based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of the assets and cash as described in step i above solely in exchange for all of the outstanding_stock of controlled followed by the distribution of the controlled stock by distributing to d in exchange for all of her distributing stock will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets and cash to controlled in exchange for controlled stock sec_361 no gain_or_loss will be recognized by controlled upon the receipt of the assets and cash in exchange for controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the proposed transaction sec_362 the holding_period of the distributing assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder d upon the receipt of the controlled stock in exchange for all of her stock in distributing sec_355 a shareholder d’s basis in the controlled stock after the distribution will be the same as her basis in the distributing stock surrendered in exchange therefor sec_358 shareholder d’s holding_period in the controlled stock received will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital plr-101762-00 asset by shareholder d on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representatives sincerely assistant chief_counsel corporate by _ filiz a serbes assistant to the chief branch
